UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 22, 2012 LAPORTE BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Federal 001-33733 26-1231235 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 710 Indiana Avenue, LaPorte, Indiana (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(219) 362-7511 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ X ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On May 22, 2012, the Boards of Directors of LaPorte Savings Bank, MHC (the “Mutual Holding Company”), LaPorte Bancorp, Inc. (the “Company”), and The LaPorte Savings Bank (the “Bank”) each unanimously adopted the Plan of Conversion and Reorganization of the Mutual Holding Company (the “Plan”) pursuant to which the Mutual Holding Company will undertake a “second-step” conversion and cease to exist. The Bank will reorganize from a two-tier mutual holding company structure to a fully public stock holding company structure. The Mutual Holding Company currently owns approximately 54.4% of the shares of common stock of the Company. Pursuant to the Plan, (i) the Bank will become a wholly owned subsidiary of a to-be-formed stock corporation (“New Holding Company”), (ii) the shares of common stock of the Company held by persons other than the Mutual Holding Company (whose shares will be canceled) will be converted into shares of common stock of the New Holding Company pursuant to an exchange ratio designed to preserve the percentage ownership interests of such persons (excluding shares purchased in the stock offering described below and cash received in lieu of fractional shares), and (iii) the New Holding Company will offer and sell shares of common stock representing the ownership interest of the Mutual Holding Company in a subscription offering.The Plan is subject to regulatory approval as well as the approval of the depositors of the Bank and the Company’s stockholders (including the approval of a majority of the Company’s outstanding shares of common stock held by persons other than the Mutual Holding Company). Shares not subscribed for in the subscription offering would be available for sale in a community offering and, if necessary, in a syndicated community offering. The number and price of shares to be sold in the offering and the exchange ratio for current stockholders of the Company will be based on an independent appraisal. The foregoing summary of the Plan is not complete and is qualified in its entirety by reference to the complete text of the Plan, which is filed as Exhibit 2.1 to this Form 8-K and which is incorporated herein by reference. The Company announced the adoption of the Plan in a press release dated May 23, 2012.A copy of the press release is filed as Exhibit 99.1 hereto and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Plan of Conversion and Reorganization of LaPorte Savings Bank, MHC, dated May 22, 2012 Release dated May 23, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. LAPORTEBANCORP, INC. DATE:May 23, 2012 By:\s\ Lee A. Brady Lee A. Brady Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Plan of Conversion and Reorganization of LaPorte Savings Bank, MHC, dated May 22, 2012 Press Release dated May 23, 2012
